

116 S3863 IS: To direct the Architect of the Capitol to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library, and for other purposes. 
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3863IN THE SENATE OF THE UNITED STATESJune 2, 2020Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo direct the Architect of the Capitol to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library, and for other purposes. 1.FindingsCongress finds the following:(1)While sitting in the United States Capitol, the Supreme Court issued the infamous Dred Scott v. Sandford decision on March 6, 1857. Written by Chief Justice Roger Brooke Taney, whose bust sits inside the entrance to the Old Supreme Court Chamber in the United States Capitol, this opinion declared that African Americans were not citizens of the United States and could not sue in Federal courts. This decision further declared that Congress did not have the authority to prohibit slavery in the territories.(2)Chief Justice Roger Brooke Taney’s authorship of Dred Scott v. Sandford, the effects of which would only be overturned years later by the ratification of the 13th, 14th, and 15th Amendments to the Constitution of the United States, renders a bust of his likeness unsuitable for the honor of display to the many visitors to the United States Capitol.(3)As Frederick Douglass said of this decision in May 1857, This infamous decision of the Slaveholding wing of the Supreme Court maintains that slaves are within the contemplation of the Constitution of the United States, property; that slaves are property in the same sense that horses, sheep, and swine are property; that the old doctrine that slavery is a creature of local law is false; that the right of the slaveholder to his slave does not depend upon the local law, but is secured wherever the Constitution of the United States extends; that Congress has no right to prohibit slavery anywhere; that slavery may go in safety anywhere under the star-spangled banner; that colored persons of African descent have no rights that white men are bound to respect; that colored men of African descent are not and cannot be citizens of the United States..(4)While the removal of Chief Justice Roger Brooke Taney’s bust from the United States Capitol does not relieve the Congress of the historical wrongs it committed to protect the institution of slavery, it expresses Congress’s recognition of one of the most notorious wrongs to have ever taken place in one of its rooms, that of Chief Justice Roger Brooke Taney’s Dred Scott v. Sandford decision.2.Replacement of bust of Roger Brooke Taney with bust of Thurgood Marshall(a)Removal of bust of Roger Brooke TaneyNot later than 30 days after the date of enactment of this Act, the Architect of the Capitol shall remove the bust of Roger Brooke Taney from the Old Supreme Court Chamber of the United States Capitol.(b)Replacement with bust of Thurgood Marshall(1)Obtaining bustNot later than 2 years after the date of enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a bust of Thurgood Marshall, under such terms and conditions as the Joint Committee considers appropriate, consistent with applicable law.(2)PlacementThe Architect of the Capitol, under the direction of the Joint Committee on the Library, shall place the bust obtained under paragraph (1) in the location in the Old Supreme Court Chamber of the United States Capitol where the bust of Roger Brooke Taney was located prior to removal by the Architect of the Capitol under subsection (a).(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.